DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given per voice message from Vikas Bhargava on 04/21/2022.

The application has been amended as follows: 

In the claims:
In claim 1, line 12, replace “first set of records correspond to” with “first set of records comprises”.
In claim 10, line 7, replace “first set of records correspond to” with “first set of records comprises”.
In claim 18, line 7, replace “first set of records correspond to” with “first set of records comprises”.
In claim 21, line 15, replace “first set of records correspond to” with “first set of records comprises”.
Allowable Subject Matter
Claims 1-6, 10-14, 18-19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim interpretation: 
Based on the description in the specification, the term “reserved records” is interpreted to mean “metadata”, a term of art.  This is consistent with all usage of that term in the specification and the description in paragraph 0220 describing the reserved records as being “also referred to as metadata files”.  
Claim 21 does not include language requiring transmitting the primary data to a secondary storage.  This has been considered and does not affect the determination of allowability.
The following is a list of the closest prior art: 
Xing (US 8671075) teaches: “In some embodiments, a backup engine parses the full MFT, processes each file record in the table, and saves the file information in its database or index. When parsing the MFT, the backup engine saves the following information for each file record: File type (e.g. resident vs. non-resident), file record number (used to access the data for a resident file), time stamp, size of file, and a file extent list (used to access the data for non-resident files). In some embodiments, the index may be saved in the deduplicated data repository. In some embodiments, the index may be saved on the VM for ease of access. In some embodiments, the index may be stored locally to the backup engine. By pre-indexing the files during a backup process, a user will be able to identify individual files after the backup engine has completed the backup process. Thus, when a user wants to recover an individual file, a backup or recovery engine does not need to mount the entire VMDK to find the file.”  Xing column 4 lines 32-48.  Xing does not teach that a second set of records comprising reserved records of the master file table are not transmitted when the first set of records comprising files or folder of the master file table and the primary data are transmitted to the data volume and therefore cannot teach the recited “pre-processing operations to improve browse performance, the networked information management system comprising: a secondary storage computing device comprising first physical hardware; and a client computing device comprising second physical hardware that is in communication with the secondary storage computing device, wherein the client computing device is configured to: receive an indication that a secondary copy operation on a data volume is requested; parse a master file table stored on the data volume to identify a first set of records of the master file table, wherein the master file table comprises the first set of records and a second set of records, wherein the first set of records correspond to one or more file or folder records of the master file table and, when obtained in response to a request to browse a secondary copy of the data volume, are used to construct a user interface for browsing the secondary copy of the data volume, and wherein the second set of records comprise~ correspond to one or more reserved records of the master file table; transmit primary data stored on the data volume and the first set of records, but not the second set of records, to the secondary storage computing device such that the secondary storage computing device generates the secondary copy of the data volume and a secondary copy of the first set of records and stores the secondary copy of the data volume and the secondary copy of the first set of records in a secondary storage device; receive the request to browse the secondary copy of the data volume; and cause a restoration of the secondary copy of the first set of records for constructing the user interface” as a whole.  
Xing (US 9311327) teaches: “and in the event that a file has been determined not to be modified since being previously backed up: omitting adding a new metadata record associated with a latest modified file; and restoring a first file having a plurality of versions from a backup”.  This fails to teach omission of sending a second set of records comprising reserved records of the master file table when the first set of records comprising files or folder of the master file table and the primary data are transmitted to the data volume and therefore cannot teach the recited “pre-processing operations to improve browse performance, the networked information management system comprising: a secondary storage computing device comprising first physical hardware; and a client computing device comprising second physical hardware that is in communication with the secondary storage computing device, wherein the client computing device is configured to: receive an indication that a secondary copy operation on a data volume is requested; parse a master file table stored on the data volume to identify a first set of records of the master file table, wherein the master file table comprises the first set of records and a second set of records, wherein the first set of records correspond to one or more file or folder records of the master file table and, when obtained in response to a request to browse a secondary copy of the data volume, are used to construct a user interface for browsing the secondary copy of the data volume, and wherein the second set of records comprise~ correspond to one or more reserved records of the master file table; transmit primary data stored on the data volume and the first set of records, but not the second set of records, to the secondary storage computing device such that the secondary storage computing device generates the secondary copy of the data volume and a secondary copy of the first set of records and stores the secondary copy of the data volume and the secondary copy of the first set of records in a secondary storage device; receive the request to browse the secondary copy of the data volume; and cause a restoration of the secondary copy of the first set of records for constructing the user interface” as a whole.  
Kottomtharayil (US 2014/0181442) teaches: backing up data and associated data but does not expressly teach at least backing up file or folder records without backing up metadata (“reserved records”) in a master file table.  Therefore the reference cannot teach the recited “pre-processing operations to improve browse performance, the networked information management system comprising: a secondary storage computing device comprising first physical hardware; and a client computing device comprising second physical hardware that is in communication with the secondary storage computing device, wherein the client computing device is configured to: receive an indication that a secondary copy operation on a data volume is requested; parse a master file table stored on the data volume to identify a first set of records of the master file table, wherein the master file table comprises the first set of records and a second set of records, wherein the first set of records correspond to one or more file or folder records of the master file table and, when obtained in response to a request to browse a secondary copy of the data volume, are used to construct a user interface for browsing the secondary copy of the data volume, and wherein the second set of records comprise~ correspond to one or more reserved records of the master file table; transmit primary data stored on the data volume and the first set of records, but not the second set of records, to the secondary storage computing device such that the secondary storage computing device generates the secondary copy of the data volume and a secondary copy of the first set of records and stores the secondary copy of the data volume and the secondary copy of the first set of records in a secondary storage device; receive the request to browse the secondary copy of the data volume; and cause a restoration of the secondary copy of the first set of records for constructing the user interface” as a whole.  
Idera (Glossary, Master File Table; 2017) teaches a master file table and the steps of parsing and the master file table to view metadata in the master file table.  Idera generally does not teach the other recited limitations and therefore cannot the recited “pre-processing operations to improve browse performance, the networked information management system comprising: a secondary storage computing device comprising first physical hardware; and a client computing device comprising second physical hardware that is in communication with the secondary storage computing device, wherein the client computing device is configured to: receive an indication that a secondary copy operation on a data volume is requested; parse a master file table stored on the data volume to identify a first set of records of the master file table, wherein the master file table comprises the first set of records and a second set of records, wherein the first set of records correspond to one or more file or folder records of the master file table and, when obtained in response to a request to browse a secondary copy of the data volume, are used to construct a user interface for browsing the secondary copy of the data volume, and wherein the second set of records comprise~ correspond to one or more reserved records of the master file table; transmit primary data stored on the data volume and the first set of records, but not the second set of records, to the secondary storage computing device such that the secondary storage computing device generates the secondary copy of the data volume and a secondary copy of the first set of records and stores the secondary copy of the data volume and the secondary copy of the first set of records in a secondary storage device; receive the request to browse the secondary copy of the data volume; and cause a restoration of the secondary copy of the first set of records for constructing the user interface” as a whole.  
Superuser (Is it possible to backup the MFT in Windows?, published 2012) teaches backing up only a portion of the metadata in the master file table.  Superuser generally does not teach the other limitations in the independent claims and therefore cannot teach the recited “pre-processing operations to improve browse performance, the networked information management system comprising: a secondary storage computing device comprising first physical hardware; and a client computing device comprising second physical hardware that is in communication with the secondary storage computing device, wherein the client computing device is configured to: receive an indication that a secondary copy operation on a data volume is requested; parse a master file table stored on the data volume to identify a first set of records of the master file table, wherein the master file table comprises the first set of records and a second set of records, wherein the first set of records correspond to one or more file or folder records of the master file table and, when obtained in response to a request to browse a secondary copy of the data volume, are used to construct a user interface for browsing the secondary copy of the data volume, and wherein the second set of records comprise~ correspond to one or more reserved records of the master file table; transmit primary data stored on the data volume and the first set of records, but not the second set of records, to the secondary storage computing device such that the secondary storage computing device generates the secondary copy of the data volume and a secondary copy of the first set of records and stores the secondary copy of the data volume and the secondary copy of the first set of records in a secondary storage device; receive the request to browse the secondary copy of the data volume; and cause a restoration of the secondary copy of the first set of records for constructing the user interface” as a whole.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139